12/06/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 22-0001


                                      PR 22-0001
                                  _________________

 MERCEDES MARIE BLACKER,

              Petitioner,

       v.                                                          ORDER

 BRANDON CHASE BLACKER,

              Respondent.
                                  _________________

       Brandon Chase Blacker, representing himself, has filed an Affidavit for Recusal in
which he requests the disqualification of the Honorable Christopher D. Abbott from
presiding in Cause No. DDR-2019-246 in the First Judicial District Court, Lewis and Clark
County.
       Section 3-1-805, MCA, provides that an affidavit for disqualification for cause must
allege facts showing personal bias or prejudice of the presiding judge. Blacker alleges
Judge Abbott has demonstrated bias because a staff member in the Office of the Clerk of
Court maintains a social media connection to Mercedes Marie Blacker, the opposing party
in the present case. Such connection, even if proven true, does not demonstrate personal
bias or prejudice on the part of Judge Abbott.
       Blacker further alleges evidence of bias because Judge Abbott issued rulings that
Blacker finds objectionable, including findings that do not paint Blacker’s current partner
in a favorable light. This allegation cannot support disqualification as § 3-1-805(1)(b),
MCA, provides in part that the affidavit will be deemed not to have been made in good
faith if it is based solely on rulings in the case which can be addressed in an appeal from
the final judgment. Since Judge Abbott’s rulings can be addressed in an appeal, Blacker
has not demonstrated grounds for disqualification.
      IT IS THEREFORE ORDERED that the motion to disqualify Judge Abbott is VOID
and thereby DENIED.
      The Clerk is directed to provide copies of this Order to the Clerk of the District
Court of Lewis and Clark County for notification to all parties in Cause No.
DDR 2019-246, and to the Honorable Christopher D. Abbott.




                                          2


                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                              December 6 2022